PTOL-303 CONTINUATION SHEET
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-24 remain pending and under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/31/2020 & 03/08/2021 has been considered by the examiner.

Action Summary
Claims 1-24 rejected under 35 U.S.C. 103 as being un-patentable over Andreu-Vieyra et al., Ther Adv Hematol. 2014 Dec; 5(6): 197–210  in view of Hamburg et al., Cancer Chemoother Pharmacol. 2011 Sep;68(3): 805-813 and San-Miguel, Myeloma Therapy, Excluding Transplantation Poster III, November 2009 are maintained. 
Claims 1-24 rejected on the ground of non-statutory double patenting as being un-patentable over claims 9-21 and 23-33 of U.S. Patent No.16/227,893 in view of Hamburg et al., Cancer Chemoother Pharmacol. 2011 Sep;68(3): 805-813 are maintained. 

Affidavit

The Declaration argues drug-drug interactions between panobinostat, a strong CYP3A inhibitor, and dexamethasone may impact the posaconazole plasma levels in conflicting predictable ways. I note that NCT01083602 and San-Miguel teaches treating multiple myeloma patients with 20 mg of panobinostat in combination with dexamethasone and bortezomib, and Hamberg teaches that drug-drug interaction between 20 mg of panobinostat and a strong CYP3A inhibitor (ketoconazole) is “weak” and “not considered clinically relevant,” which indicates that no dose reduction of posaconazole is required when co-administered with a strong CYP3 A inhibitor. In other words, patients should be treated with same dose of posaconazole in the presence or absence of a strong CYP3A inhibitor (i.e., 20 mg). Thus, taken together, the combination of NCT01083602 and Hamberg teaches 20 mg of panobinostat is safe in the presence of both a CYP3A inhibitor and a CYP3A inducer. I would not modify the dosing instructions provided by the combination of these references without specific clinical studies investigating the interaction between posaconazole, a strong CYP3A inhibitor, dexamethasone, and a specific teaching that the modification was required, safe, and effective. However, no prior art reference addresses the interplay of these drugs. Accordingly, I would not have interpreted the combination of prior art as teaching or suggesting a method of treating multiple myeloma patients with 10 mg of panobinostat in combination with a strong CYP3 A inhibitor and dexamethasone. In response, the Examiner finds Declarant’s argument not panobinostat at 5, 10, 20 and 25 mg three time weekly (thrice) for 3 weeks orally in combination with lenalidomide was given by mouth at 25 mg daily on days 1-21 and dexamethasone PO (orally) 40 mg daily on days 1-4, 9-12,and 17-20 of a 21-day cycle for treating refectory and relapsed multiple myeloma as taught by Andreu-Vieyra et al. Additionally, Sam-Miguel teaches A Phase IB, Multi-Center, Open-Label Dose-Escalation Study of Oral Panobinostat (LBH589) 10 mg and 20 mg and I.V. Bortezomib 1 mg/m2 and 1.3 mg/m2 in Patients with Relapsed Multiple Myeloma wherein the 10 mg panobinostat and the 1.0 mg/m2 bortezomib exhibits a very good partial response in one patient. Furthermore, Hamberg et al. concluded that co-administration of panobinostat with CYP3A inhibitors including ketoconazole is feasible as the observed increase in panobinostat PK parameters was not considered clinically relevant, see Abstract. Lastly, Hamberg et al. teaches In this study, in which each patient served as their own control, a weak interaction was found between the pan-DAC inhibitor panobinostat and the CYP3A inhibitor ketoconazole. Because the interaction is weak, it may not be clinically relevant, see page 812, third para. One would not expect drug-drug interaction with the combination of panobinostat, ketoconazole, dexamethasone, and bortezomib. One would reasonably expect the 10 mg panobinostat in combination with ketoconazole, a strong CYP3A inhibitor, to be effective for treating refractory multiple myeloma with success. 
The Declarant argues that  San-Miguel is a Phase IB trial and was published before NCT01083602, which is a Phase II trial. San-Miguel investigated the “maximum tolerated San-Miguel investigated 10, 20, and 30 mg panobinostat doses. I note that San-Miguel shows that a precipitous fall off in efficacy occurs when 10 mg of panobinostat is administered to a patient with multiple myeloma - a dose required by Applicant’s claims. More specifically, San-Miguel shows that only 1 out of 6 patients - or 17% - showed an encouraging clinical response when treated with 10 mg panobinostat (defined in San-Miguel as a partial response or better).7 In contrast, 60% of patients treated with 20 mg showed an encouraging clinical response.8 Importantly, San-Miguel also states that 20 mg is safe and tolerated9, and all 15 patients [treated with 20 mg dose of panobinostat and] the full registered dose of BTZ (1.3 mg/m2) experienced a clinical benefit. In response, the Examiner agrees that San-Miguel teaches one patient has very good partial response with the 10 mg panobinostat in combination with bortezomib. However, one of ordinary skill in the art would reasonably understand that there is some efficacy with said combination. 
The Declarant argues Hamberg evaluated the effect of ketoconazole (a strong CYP3A inhibitor) on the pharmacokinetics and safety of 20 mg panobinostat, “the lowest efficacious dose at 20 mg/day”,12 in patients with histologically or cytologically confirmed advanced or metastatic. In response, the Declarant’s argument is not persuasive. It may well be true that Hamberg et al. clearly teaches study panobinostat at the lowest efficacious dose of 20 mg/day to assess the clinically drug-drug interaction potential. That does not mean an oral 10 mg dose of panobinostat does not provide some efficacy. In fact, San-Miguel teaches one patient has .  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-24 remain rejected under 35 U.S.C. 103 as being un-patentable over Andreu-Vieyra et al., Ther Adv Hematol. 2014 Dec; 5(6): 197–210  in view of Hamburg et al., Cancer Chemoother Pharmacol. 2011 Sep;68(3): 805-813 and San-Miguel, Myeloma Therapy, Excluding Transplantation Poster III, November 2009.
Andreu-Vieyra et al. teaches a method for treating refectory and relapsed multiple myeloma comprising administering panobinostat as a combination therapy, see Abstract, Moreover, Andreu-Vieyra et al. teaches panobinostat at 5, 10, 20 and 25 mg three time weekly (thrice) for 3 weeks orally in combination with lenalidomide was given by mouth at 25 mg daily on days 1-21 and dexamethasone PO (orally) 40 mg daily on days 1-4, 9-12,and 17-20 of a 21-day cycle. The maximum tolerated dose (MTD) of panobinostat was 20 mg in this combination. Out of 30 evaluable patients, 17 showed responses, including 1 stringent CR (complete response) , 1 CR (complete response), 7 VGPRs (very good partial response) and 8 PRs (partial resposne). A subsequent phase II study evaluated panobinostat administered at the previously determined MTD (20 mg) on a thrice weekly schedule but on only weeks 1 and 3 of a 21-day cycle, and lenalidomide administered at the same dose and schedule used in the phase Ib trial. Dexamethasone was administered at 40 mg once a week and a reduced dose of dexamethasone (20 mg) was administered to older patients (≥75 years old). At the time of the report, only five lenalidomide-refractory patients were enrolled in the study. The regimen showed hematological toxicities and produced durable responses in 3 patients (1 VGPR, 1 PR and 1 minor response (MR), including lenalidomide-refractory patients, see page 205, left col, second para. Andreu-Vieyra et al. teaches ssynergistic effects have also been observed in triple combinations of newer anti-MM drugs. In vitro treatment with panobinostat, dexamethasone and bortezomib or lenalidomide showed more cytotoxic activity than each anti-MM agent used alone or in dual combinations, see page 202, right col. last para. second para. Moreover, Andreu-Vieyra et al. teaches PANORAMA 2 (PANobinostat ORAl in Multiple MyelomA), a phase II, single arm, two-stage trial, evaluated the triple combination of panobinostat, bortezomib 2 on days 1, 4, 8 and 11, and oral dexamethasone was given at 20 mg on the day of, and the day after each bortezomib administration. Patients showing clinical benefit were eligible to continue therapy as part of the stage 2 of the trial. In stage 2, panobinostat was given three times a week on weeks 1, 2, 4 and 5 of a 6-week cycle, whereas bortezomib was administered once a week on weeks 1, 2, 4 and 5, and dexamethasone was given the day of, and the day after bortezomib administration. Responses were observed in 19 out of 55 evaluable patients, including one near complete response (CR) and 18 PRs; the ORR was 34.5%. Median progression-free survival (PFS) was 5.4 months and the median OS was 17.5 months. The triple combination displayed manageable toxicities, with thrombocytopenia being the most common grade ¾ hemotological adverse event, see page 203, left col. last para bridging right col. first para. Lastly, Andreu-Vieyra et al. teaches panobinostat has been shown to have cytotoxic effects on MM cell lines and tumor cells derived from MM patients known to be refractory to anti-MM drugs, including the anthracycline doxorubicin, anthracenedione antineoplastic agent mitoxantrone, alkylating agent melphalan, glucocorticosteroid dexamethasone and bortezomib, see page 201, right col. last para. Alkylating agent, antineoplastic agent, and doxorubicin are chemotherapeutic agents. 
Andreu-Vieyra et al. teaches the combination of oral panobinostat and IV bortezomib was investigated in a phase Ib trial. Panobinostat was administered on Monday, Wednesday and Friday for 3 consecutive weeks and bortezomib was administered at 1.0 mg/m2 on days 1, 4, 8 and 11 of a 21-day cycle. In the dose escalation phase of the study, the MTD of panobinostat in 2 by injection and dexamethasone PO (orally) 20 mg daily. However, one would reasonably expect said combination to be effective for treating multiple myeloma because Andreu-Vieyra et al. teaches panobinostat has been shown to have cytotoxic effects on MM cell lines and tumor cells derived from MM patients known to be refractory to anti-MM drugs, including the anthracycline doxorubicin, anthracenedione antineoplastic agent mitoxantrone, alkylating agent melphalan, glucocorticosteroid dexamethasone and bortezomib, see page 201, right col. last para and also because Andreu-Vieyra et al. teaches a reduced dose of dexamethasone (20 mg) was administered to older patients (≥75 years old). Andreu-Vieyra et al. concludes that panobinostat is a potent new HDACi with a potential role for the treatment of MM. Current clinical data suggest that the panobinostat–bortezomib–dexamethasone combination is the most promising in the RRMM setting. Cumulative toxicity is still a main concern and it remains to be seen whether other panobinostat combinations are effective with acceptable tolerability profiles, see page 207, right col. First para.
Andreu-Vieyra et al. does not teach a strong CYP3A inhibition in this case the elected ketoconazole.
Hamberg et al. taches co-administration of  20 mg panobinostat orally with CYP3A inhibitors such as ketoconazole in the amount of 400 mg is feasible as the observed increase in panobinostat PK parameters was not considered clinically relevant, see Abstract. Moreover, 
Sam-Miguel teaches A Phase IB, Multi-Center, Open-Label Dose-Escalation Study of Oral Panobinostat (LBH589) 10 mg and 20 mg and I.V. Bortezomib 1 mg/m2 and 1.3 mg/m in Patients with Relapsed Multiple Myeloma. Encouraging clinical efficacy was observed in all four Cohorts, with 14 responders (partial response [PR] or better) in 28 evaluable patients (50%), including 4 with immunofixation (IF) negative complete response (CR). Four additional patients achieved minor responses, resulting in 64% overall response rate. Responses were also seen in the subset of patients refractory to prior BTZ, suggesting a strong clinical correlate for synergism of the PAN/BTZ combination: 6 of 10 (60%) BTZ-refractory evaluable pts responded, including 4 PR and 2 MR (see Table for details). Dexamethasone (DEX) was introduced at Cycle 2 (or 3) in 9 pts; 11 of 18 pts with a response did not receive DEX, including several pts refractory to BTZ. All 15 patients in Cohorts III and IV treated with the full registered dose of BTZ (1.3 mg/m2) in combination with PAN 20 mg experienced a clinical benefit; however, toxicity in Cohort IV was not acceptable, see Abstract.
It would have been prima facie obvious to one of ordinary skill in the art to modify the method taught by Andreu-Vieyra et al. to include ketoconazole as a strong CYP3A inhibitor to give Applicant’s claimed invention. One would have been motivated by the fact that San-Miguel teaches one patient has very good partial response with the 10 mg panobinostat in 
Applicant’s argument and Response to Applicant’s argument
Applicant’s argument with respect to the IDS filed July 31, 2020 is moot in view of the fact the IDS of 07/31/2020 has not been considered by the Examiner.  
Applicant argues that the Office's conclusion that administering 10 mg panobinostat is obvious is clearly based on impermissible hindsight, not supported by the cited art, and contradicted by the Estruch Declaration. Andreu-Vieyra teaches that 20 mg panobinostat was the maximum tolerated dose (MTD), and that 20 mg was carried through to Phase II studies to investigate efficacy. NCT01083602 was also a Phase II trial that investigated the efficacy of 20 mg panobinostat. As evidenced by the Estruch Declaration, a POSA understands that "Phase II trials are generally designed based on the results of Phase I or Phase IB trials. “Because the Phase II trials used 20 mg panobinostat, a POSA would view the art (Andreu-Vieyra like NCT01083602) to teach the use of 20 mg for treating MM. A POSA would not reasonably believe lower doses to be efficacious. This is readily apparent from San-Miguel's teaching of an 83% percent failure rate and a 67% disease progression rate with 10 mg panobinostat. This is simply unreasonable, and thus not obvious, when San-Miguel clearly demonstrated significantly better outcome with 20 mgpanobinostat: "60% of patients treated with 20 mg showed an In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the present case, NCT01083602 is not the same reference as Andreu-Vieyra. Although, they both teach 20 mg panobinostat, NCT01083602 does not teach 5 mg and 10 mg panobinostat. Applicant incorrectly states that Andreu-Vieyra teaches that 20 mg panobinostat was the maximum tolerated dose (MTD), and that 20 mg was carried through to Phase II studies to investigate efficacy. Such asserted location of Andreu-Vieyra does not say anything about 20 mg was carried through to Phase II studies to investigate efficacy. Contrary to Applicant’s assertion that Andreu-Vieyra never stated that 5 mg or 10 mg were effective to treat MM is not supported. Andreu-Vieyra et al. clearly teaches panobinostat at 5, 10, 20 and 25 mg three time weekly (thrice) for 3 weeks orally in combination with lenalidomide was given by mouth at 25 mg daily on days 1-21 and dexamethasone PO (orally) 40 mg daily on days 1-4, Mateos et al., Journal of Clinical Oncology 28, no. 15_suppl (May 20, 2010) 8030 teaches as of Dec 1, 2009, 46 patients with relapsed and refractory multiple myeloma had been treated at 4 PAN dose levels: 5 mg (n=8), 10 mg (n=8), 20 mg (n=21), or 25 mg (n=9) after a median 2 prior therapies (range 1–8), including bortezomib (n=28), thalidomide (n= 29), LEN (n=8), and/or SCT (n=36). 25 pts had refractory disease, see Abstract. Has been treated with 4 PAN dose levels 5 mg, 10 mg, 20 mg, or 25 mg is construed to mean there is some efficacy with these dose levels.  Moreover, Andreu-Vieyra never teaches the 20 mg is the lowest effective dose. In fact, Andreu-Vieyra clearly teaches the 20 mg is the maximum tolerated dose. That does not mean the 10 mg is not effective.  Therefore, 5 mg or 10 mg are clearly taught by Andreu-Vieyra et al. citing Mateo et al. 2010 to be effective dose to treat MM. One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the present case, it is the combination of Andreu-Vieyra et al., Grgorian et al., Standsfield et al. and Slingerland et al. that renders obvious the claimed invention and not solely the Andreu-Vieyra et al. Lastly, the Examiner contends that San-Miguel clearly teaches the 10 mg panobinostat is efficacious for the treatment of MM. In fact, even the 20 mg panobinostat in combination with the 1.0 mg/m2 BTZ has a high failure rate for the disease progression and 1 out of 8 patient has disease stable for the 20 mg PAN and 1.3 mg/m2 BTZ, see Table 1. San-Miguel clearly teaches encouraging clinical efficacy was observed in all four cohorts (I)-(IV), see page 3, first para. Therefore, a person of ordinary skill in the art would 
Applicant argues that when declaration evidence is provided, the Office must weigh the evidence. Here, however, the Office dismissed the Estruch Declaration as being "insufficient" simply because NCT01083602 is no longer cited in the rejections, even though the Estruch Declaration also addressed San Miguel and Hamburg. As a result, the Office improperly ignores a POSA's critical and fundamental understanding that 20 mg was considered to be the lowest efficacious panobinostat dose at the time the present application was filed, and San Miguel and Hamburg provide no motivation to administer 10 mg panobinostat when a patient is co-administered a strong CYP3A inhibitor. The conclusions in the Estruch Declaration regarding the 20 mg dose do not change just because the Office cites different but cumulative art in this Action. In fact, the new art cited by the Office reinforces the conclusions in the Estruch Declaration - i.e., that 20 mg dose of panobinostat was recognized as the lowest efficacious dose at the time the present application was filed, even when co-administered with a strong CYP3A inhibitor. In response, the Examiner finds Applicant’s argument not persuasive. First of all, the Examiner properly addressed the Estruch Declaration. Second, the argument with respect to NCT01083602 not being addressed by the Examiner, the Examiner contends such argument was not addressed because NCT01083602, which does not teach the claimed amount is no longer cited in the rejection. Therefore, the rejection basis has changed and there is no need to address any argument with respect to NCT01083602. As such, the Office did not ignore a POSA's critical and fundamental understanding that 20 mg was considered to be the lowest efficacious panobinostat dose at the time the present application was filed as 5 mg or 10 
Applicant argues that a reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant. As discussed in Applicant's previous response and the Estruch Declaration, Hamberg teaches that 20 mg panobinostat (which Hamberg teaches is the lowest efficacious panobinostat dose) can be safely co-administered with a strong CYP3A inhibitor, such as ketoconazole. Specifically, Hamberg found "no unexpected toxicity due to potential interaction between panobinostat and ketoconazole" at 20 mg panobinostat and 400 mg ketoconazole, despite observing "increase in panobinostat PK parameters." Hamberg concluded that the interaction between panobinostat and ketoconazole (a strong CYP3A inhibitor) was "weak," and the increased panobinostat PK parameters "was not considered clinically relevant." Because the combination of Hamberg and Andreu-Vieyra teach that 20 mg panobinostat is lowest efficacious dose for MM, and Hamberg teaches that 20 mg panobinostat can be safely administered with a strong CYP3A inhibitor, a POSA would be discouraged from administering 10 mg panobinostat and instead would administer 20 mg panobinostat, at least because 10 mg panobinostat would pose a significant risk of a potentially fatal under-treatment and there was no recognized risk with 20 mg panobinostat. Similarly, because Hamberg fails to recognize a problem with co-administering 20 mg panobinostat and ketoconazole (a strong CYP3A inhibitor), there was no reason or motivation for a POSA to modify the safe and efficacious In response, the Examiner finds Applicant’s argument not persuasive. It may well be true that Hamberg teaches a decision was made to study panobinostat at the lowest efficacious dose at 20 mg/day to assess the clinical drug-drug interaction potential and to determine the effect of a strong CYP3A inhibitor on the systemic exposure to panobinostat, in order to assess whether or not co-administration with a CYP3A inhibitor can be allowed in patients if medically necessary during treatment with panobinostat. However, the Examiner contends that such teaching does not provide a teaching away from using the effective dose of 5 mg and 10 mg dose for treating MM taught by Andreu-Vieyra et al and the effective 10 mg dose for the treatment of MM refractory to bortezomib. In fact, Hamberg does not state that the lowest efficacious dose of panobinostat relates to respect to a every panobinostat therapy. It is noted the patient population taught by Hamberg is a patient with advanced or metastatic solid tumors. With that being said, the Hamberg’s teaching of the 20 mg being the lowest efficacious dose cannot be applied to every panobinostat therapy. Specifically, Tolstrup et al. (US2015/0031739 A1)  cited solely to rebut Applicant’s argument teaches the use of panobinostat in the amount of 5-60 mg for the treatment of HIV, see claims 1 and 21-23. Said teaching cannot be applicable to every panobinostat therapy or treatment. This is also true in light of the fact that Andreu-Vieyra et al. and San-Miguel teach the 10 mg panobinostat is effective or has some efficacy for treating MM. Furthermore, nowhere Hamberg explicitly teaches away from using 10 mg or 15 mg panobinostat for treating MM. Applicant appears to incorrectly construe the teaching of the 20 mg being the lowest efficacious dose as a teaching away from using 10 mg or 15 mg 
Applicant argues that as evidenced by the Estruch Declaration, a POSA understands that "Phase II trials are generally designed based on the results of Phase I or Phase IB trials." Because the Phase II trials used 20 mg panobinostat, a POSA would view the art (Andreu-Vieyra like NCT01083602) to teach the use of 20 mg for treating MM. A POSA would not reasonably believe lower doses to be efficacious. This is readily apparent from San-Miguel's teaching of an 83% percent failure rate and a 67% disease progression rate with 10 mg panobinostat. This is simply unreasonable, and thus not obvious, when San-Miguel clearly demonstrated significantly better outcome with 20 mgpanobinostat: "60% of patients treated with 20 mg showed an encouraging clinical Thus, regardless of whether Andreu-Vieyra or NCT01083602 is the primary reference, a POSA would have reasonably believed that 20 mg panobinostat was the safe and effective dose for MM, and lower doses were not reasonably expected to be efficacious.16 Consequently, the conclusion in the Estruch Declaration still rebut the rejection and establish that a POSA would have no motivation to administer 10 mg panobinostat to a patient with MM, and no reasonable expectation that 10 mg would be efficacious when combined with a CYP3A inhibitor.
Applicant argues that the Office has not satisfied its Burden to review the Declaration  evidence. In response, the Examiner finds Applicnat’s argument not persuasive because the . 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 remain rejected on the ground of non-statutory double patenting as being un-patentable over claims 9-21 and 23-33 of U.S. Patent No.16/227,893 in view of Hamburg et al., Cancer Chemoother Pharmacol. 2011 Sep;68(3): 805-813.
The claims of the copending application teach a method of treating multiple myeloma comprising: administering orally, once daily: a starting dosage of 15 mg of panobinostat or a pharmaceutically acceptable salt thereof, to a human patient that has mild hepatic impairment; or 10 mg of panobinostat or a pharmaceutically acceptable salt thereof, to a human patient that has moderate hepatic impairment; wherein mild hepatic impairment is bilirubin < lx the upper limit of the normal range ("ULN") and aspartate aminotransferase ("AST") >1xULN, or bilirubin >1.0 to 1.5x ULN and any amount of AST above ULN is present; and wherein moderate hepatic impairment is bilirubin >1.5x to 3.Ox ULN and any amount of AST above ULN is present, see claim 1. The further comprising administering an effective dosage of dexamethasone to the patient, see claim 10. Moreover, the copending claims teach the multiple myeloma is resistant 
The copending claims do not teach ketoconazole as a strong CYP3A inhibitor. 
Hamberg et al. teaches a method of treating a human patient having multiple myeloma with panobinostat and a strong CYP3A inhibitor, comprising administering to the patient 10 mg of panobinostat or a pharmaceutically acceptable salt thereof, wherein the patient is co-administer a strong CYP3A inhibitor. The multiple myeloma is resistant or refractory to one or more prior treatments. The method further comprising 20 mg dexamethasone orally and 1.3 mg/mm bortezomib by injection. The claims of the copending application do not teach the parameters recited in the instant claims. However, in view of Grigorian and San-Miguel, a person of ordinary skill in the art would reasonably expect to arrive at the instant claims with the teachings of Grgorian et al., Standsfield et al., and Slingerland et al.
It would have been obvious to modify the method of the copending claims by including ketoconazole as a strong CYP3A inhibitor to give the instantly claimed method. One would have been motivated to do so because Hamberg et al. teaches co-administration of panobinostat with CYP3A inhibitors is feasible as the observed increase in panobinostat PK parameters was not considered clinically relevant, see Abstract. One would reasonably expect the inclusion of ketoconazole into the method taught by the copending claims to be effective for treating refractory multiple myeloma with success.

Applicant’s argument and Response to Applicant’s argument
Applicant’s argue that the Examiner has not provided any reasons why or how a POSA would combine the disclosure of Hamberg to the pending claims of the '893 application to arrive to the instant claims. Hamberg is silent on adjusting the dose of panobinostat on the patient's hepatic status; therefore, provides no reason for a POSA to combine the teaching of Hamberg with the pending claims of the '893 application. In response, the Examiner finds Applicant’s argument not persuasive. It may well be true that the ‘893 application is directed to to adjusting the dose of panobinostat based on the patient’s hepatic status. However, the claims of the ‘893 application clearly teaches a method of treating refractory multiple myeloma by administering orally 10 mg once daily  panobinostat to a human patient that has hepatic impairment. The claims that dependent on claims 9 of the ‘893 application recite or teach further administering bortezomib and dexamethasone and multiple myeloma is refractory or resistant. The claims of the ‘893 application do not teach ketoconazole as a CYP3A inhibitor. However, Hamberg et al. clearly suggests the use of a Co-administration of panobinostat with CYP3A inhibitors is feasible as the observed increase in panobinostat PK parameters was not considered clinically relevant, see Abstract. One would reasonably expect the inclusion of ketoconazole into the method of the claims of the ‘893 application to be effective for treating refractory multiple myeloma with success. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN P CORNET/Primary Examiner, Art Unit 1628